Citation Nr: 1525680	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-29 587	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a back disorder. 

5.  Entitlement to service connection for esophagitis. 

6.  Entitlement to an initial rating greater than 30 percent for chronic constipation with gastroesophageal reflux disease (GERD) (also claimed as irritable bowel syndrome with constipation and diarrhea).

7.  Entitlement to an initial rating greater than 50 percent for migraine headaches. 

8.  Entitlement to an initial rating greater than 10 percent for acetabular impingement syndrome, status post arthroscopic surgery of right hip, with sacroiliac dysfunction. 

9.  Entitlement to an initial compensable rating for right hip limitation of extension.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served in the Army National Guard with periods of active duty from June 1994 to October 1994, and from November 1996 to September 1997, and from October 1997 to September 1998, and from October 1998 to November 2004, and from May 2007 to March 2008, as well as during periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose from December 2011 and March 2012 rating decisions of the RO in Wichita, Kansas.  Jurisdiction later was transferred to the RO in Roanoke, Virginia.  

The Board acknowledges that the Veteran provided additional evidence in support of her claims for service connection for hearing loss, tinnitus, and esophagitis, in January 2014 without a waiver of review by the Agency of Original Jurisdiction (AOJ).  As the Board is granting the claims for tinnitus and esophagitis and remanding the claim for hearing loss in this decision, the Veteran is not prejudiced by the Board proceeding without AOJ review of this evidence.  

Next, although the Veteran has submitted evidence of medical disabilities and made claims for the highest ratings possible, she has not submitted evidence of unemployability or claimed to be unemployable.  In fact, she reported that she currently is employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issues of entitlement to service connection for tinnitus and esophagitis are adjudicated below.  The remaining issues of entitlement to service connection for the right shoulder, hearing loss, and back, as well as the issues of entitlement to higher initial ratings for gastrointestinal, migraine, and right hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's tinnitus had its onset during her active service.  

2.  The evidence is in relative equipoise as to whether the Veteran's current esophagitis disability is caused or aggravated by her service-connected eating disorder and/or service-connected gastrointestinal disabilities.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Service connection for esophagitis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claims of service connection for tinnitus and for esophagitis, which is not prejudicial to her, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The provisions of 38 C.F.R. § 3.303(b) provide alternate means of establishing service connection.  Under that regulation, if a chronic disease listed in 38 C.F.R. § 3.309(a) is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) (i.e., there is a reliable diagnosis of the chronic disease in service, or during the presumptive period, not subject to legitimate question) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).  The regulation further provides that if evidence of a chronic disease is noted during service (or during the presumptive period), but the condition is not, in fact, shown to be chronic in service, or if the diagnosis of chronicity can be legitimately questioned (i.e., when the fact of chronicity in service in not adequately supported), service connection for chronic disease can nevertheless be established by credible evidence of continuity of symptomatology after discharge.  Id.  In such a situation, the evidence of continuity of symptomatology establishes the link, or nexus, between the current disease and service, and "serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under 38 U.S.C.A. § 1154(a), VA also is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  The Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.

Tinnitus 

The Board finds that the Veteran has a current diagnosis of tinnitus.  In this regard, the Veteran reports experiencing ringing in the ears.  See January 2010 claim and supporting statement.  Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence generally is determined by whether or not the Veteran claims to experience it.  In other words, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As the Veteran has offered competent and credible descriptions of tinnitus, the Board finds that she has a current diagnosis of such disorder. 

The Board next finds that the Veteran competently reported that she was exposed to noise in service.  She specifically asserts that she was exposed to rifle range noise, grenades, grenade launchers, and machine guns.  She also reported that as part of her duties as an instructor, it was mandatory that she be licensed and drive a HUMVEE and a 2.5 ton truck.  She drove the students in the vehicles and that hearing protection was not required while driving or riding.  She reported that her students engaged in simulated combat situations firing rifles and machine guns while instructors observed up close and detonated simulated artillery pyrotechnics.  She reported that hearing protection was not a requirement for participation.  She reported that, based on her duty as instructor and subsequent service weapon and vehicle noise exposure, she developed her present tinnitus.  She provided personnel records ordering her to the Noncommissioned Officer Academy regiment as a small group leader.  Further, her DD-214s regarding different periods of service, confirm that she earned a sharpshooter badge as well as a rifle marksman badge.  The Board finds her statements to be credible as they are consistent with her service duties noted in the service personnel records.  Therefore, the Board finds that the Veteran has reported competently and credibly that she was exposed to weaponry noise and vehicle noise while performing her duties in service.  Consequently, the remaining inquiry for the Board in this appeal is whether the Veteran's current tinnitus is related to such in-service noise exposure.

The Board observes that there is no VA audiological examination opinion of record.  Records from VA, service, Tricare, and private providers do not contain medical opinions with respect to tinnitus.  In Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  See Colantonio, 606 F.3d at 1382.

Service connection also may be granted based on continuity of symptomatology of a chronic disease under 38 C.F.R. § 3.309(a), despite the absence of a medical nexus opinion linking the present disability to the in-service noise exposure.  In this regard, tinnitus is recognized as a chronic disease under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet.App. 258 (2015).  Thus, service connection may be granted on the basis of continuity of symptomatology even if there is no medical evidence of a nexus between the in-service noise exposure and the Veteran's current tinnitus.  In this case, the Board acknowledges that tinnitus was not explicitly diagnosed during service or within the applicable presumptive period.  See 38 C.F.R. § 3.307(a)(3).

The record contains credible evidence of continuity of the Veteran's tinnitus symptomatology beginning during service and continuing since her discharge from active service.  Specifically, in her January 2010 claim form as well as in other statements in support of her claim, the Veteran consistently reported ringing in her ears since service.  The Board has no reason to doubt the veracity of the Veteran's statements regarding the onset of her tinnitus and the continuity of pertinent symptomatology as she has reported consistently a continuity of symptomatology since service.     

Given the foregoing, and after resolving all doubt in favor of the Veteran, the Board finds that tinnitus had its onset during her military service and service connection for tinnitus is granted.  38 U.S.C.A. 5107(b);  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Esophagitis

The Veteran asserts that her esophagitis is related to her service-connected eating disorder and/or gastrointestinal disabilities.  She also has asserted that her esophagitis is related directly to service; however, the Board finds that, since her claim is being granted on a secondary service connection basis, no further discussion is required regarding direct service connection. 

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2012); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The evidence of record, including a July 2008 Tricare record, reflects a diagnosis of esophagitis.  Service connection is in effect for an eating disorder (bulimia) and for gastrointestinal disorders including GERD.  Therefore, the first and second Wallin elements have clearly been satisfied.  

What remains to be established is whether the Veteran's esophagitis disability was caused or aggravated by her service-connected eating disorder or gastrointestinal disabilities.  The Board acknowledges that there is no VA opinion regarding the etiology of the Veteran's esophagitis.  While the Veteran underwent a VA examination in January 2012, the examiner seems to have noted only the severity of the disability, not the etiology of the disability.  The remaining VA, Tricare, service, and other private treatment records do not address specifically the etiology of the esophagitis.  Tricare records indicate that there is a relationship between the Veteran's service-connected bulimia and her esophagitis.  In this regard, tests were ordered to determine whether she had any esophageal erosion due to her self-induced vomiting.  Such testing resulted in the diagnosis of esophagitis in July 2008.  

The Board notes in this regard that aggravation of a nonservice-connected disability by a service-connected disability requires that there be an increase in severity of the nonservice-connected disability beyond the normal course of the condition.  Here, during the January 2012 VA examination for gastrointestinal disorders, the Veteran reported a burning sensation, sleeping with three pillows, and that after bulimic episodes, her acid reflux feels miserable.  The examiner included esophagitis as one of the Veteran's diagnoses associated with the aforementioned symptoms.  The Veteran's description of her symptoms reflect an increase in the severity of the disability since the 2008 diagnosis.  Thus, any reasonable doubt is resolved in the Veteran's favor and the third Wallin element has also been met.  Because each of the three Wallin elements has been met, service connection for esophagitis is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for esophagitis is granted.



REMAND

With respect to the remaining currently appealed claims, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Regarding the claim for service connection for a right shoulder disability, the Veteran was provided with a VA examination in January 2012.  However, the Board finds the examination is inadequate as it stands currently because the VA examiner appears to have rendered a negative nexus opinion based on inaccurate facts.  The January 2012 VA examiner stated that the basis for the opinion was that there was no evidence of pain from the time of a service injury in 2003 to the present.  In rendering this opinion, the VA examiner failed to address the Veteran's lay statements regarding continuity of right shoulder symptomatology (including pain) since the injury in service.  As such, an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

Regarding the claims for hearing loss and a back disorder, VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent / recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson,  20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).

With respect to hearing loss, the Board finds that a VA examination is required under McLendon.  In this regard, the Veteran has provided competent evidence of current persistent difficulty hearing, as well as competent evidence that she was exposed to noise in service, and competent statements of continuity of hearing loss symptoms since service, but post-service audiological testing has not been accomplished to determine whether the Veteran has a hearing loss disability as defined by VA regulation.  The Board also finds that a VA examination is required with respect to the back disability, under McLendon.  In this regard, the Veteran has provided competent evidence of persistent back symptoms.  Private treatment records confirm that she was treated for back symptoms.  Further, she has provided competent statements of a back injury in service as well as competent statements of continuity of back symptoms since service.  

The Board notes that the Veteran is competent to report having continuity of symptomatology (i.e., recurrent back pain and difficulty hearing) since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the Board finds that there is evidence of record indicating that the Veteran's current back and hearing loss symptomatology may be associated with service, thereby satisfying the third McLendon element with respect to both claims.  Because there is insufficient medical evidence of record addressing whether the Veteran has a current back disability and/or hearing loss that was incurred during or aggravated by her military service, VA examinations and opinions addressing the etiology of any such disabilities are necessary for the Board to make a decision on these claims.  See McLendon, 20 Vet. App. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Regarding the claim for a higher initial rating for the service-connected gastrointestinal disabilities, the rating may be impacted by the Board's grant of the claim of service connection for esophagitis as most of the disabilities of the digestive system are to be rated under a single rating.  See 38 C.F.R. § 4.114.  Therefore, the claim is deferred pending implementation of the grant of service connection for esophagitis so that the AOJ has the first opportunity to rate the gastrointestinal disabilities in consideration of the now service-connected esophagitis disability.  See also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Finally, with respect to the claims for higher initial ratings for migraine headaches and right hip disabilities, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case (SOC).  In a March 2012 rating decision, the AOJ granted service connection for the disabilities.  The Veteran submitted a notice of disagreement with the rating decision in April 2012.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her attorney with a statement of the case (SOC) on the following issues:  (1) entitlement to an initial ratings in excess of 50 percent for migraine headaches, (2) entitlement to an initial rating in excess of 10 percent for acetabular impingement syndrome, status post arthroscopic surgery of right hip, with sacroiliac dysfunction, and (3) entitlement to an initial compensable rating for right hip limitation of extension.  These issues should be returned to the Board only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and/or her attorney and ask them to identify all VA and non-VA clinicians who have treated her for gastrointestinal, right shoulder, back, and/or hearing loss disorders since her service separation.  With respect to the back claim, ask the Veteran to supply any records or further information regarding her alleged back injury in December 2003.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Thereafter, forward the Veteran's claims file and a copy of this REMAND to the clinician who conducted the Veteran's January 2012 VA right shoulder examination or another appropriate clinician for an addendum opinion concerning the nature and etiology of a right shoulder disorder.  The January 2012 VA examiner or other appropriate clinician should answer the following: 

(i)  Identify all right shoulder disabilities present at any time pertinent to the claim for service connection, to include the January 2012 diagnosis of biceps tendonitis.   

(ii) Is it at least as likely as not (i.e. 50 percent probability or higher) that any right shoulder disability had its onset in service or is otherwise etiologically related to service? The clinician must consider and address the Veteran's lay statements regarding her claimed continuity of right shoulder pain symptoms since her shoulder injury in service in July 2003. 

A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the clinician must explain why this is so.

4.   Schedule the Veteran for a VA examination concerning the nature and etiology of her back disorder.  The claims file and a copy of this REMAND must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any back disability/ies currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to answer opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a back disorder, if diagnosed, is related to active service or any incident of service.  The examiner should consider the Veteran's lay statements regarding her claimed back injury in service in December 2003 and continuity of back pain symptoms since that time.  The examiner also should consider that the Veteran sought private treatment for back pain following service.  

A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the clinician must explain why this is so.

5.  The Veteran should be given adequate notice of the requested examination which includes advising her of the consequences of her failure to report to the examination.  If she fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


